Judgment insofar as appealed from unanimously reversed, with $50 costs and disbursements and application for additional allowance of 5% of the amount of the award granted. Memorandum: In the exercise of a proper discretion the application should have been granted. (Power Auth. of State of N. Y. v. Wustrack, 10 N Y 2d 730.) (Appeal from certain parts of a judgment of Onondaga County Court denying an application for additional allowance for attorneys’ fees and expenses pursuant to section 16 of the Condemnation Law.) Present — Williams, P. J., Bastow, Goldman, Henry and Noonan, JJ.